Name: Commission Regulation (EEC) No 297/86 of 10 February 1986 allocating the Community quantitative exports quotas for copper ash and residues and waste and scrap
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 12 . 2 . 86 Official Journal of the European Communities No L 36/9 COMMISSION REGULATION (EEC) No 297/86 of 10 February 1986 allocating the Community quantitative exports quotas for copper ash and residues and waste and scrap THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it is necessary to provide for an adaptable and flexible method of administering the Community reserve which will allow all exporters equal and continuous access to the quotas until they are used up ; Having regard to the Treaty establishing the European Economic Community, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members ; Having regard to the Act of Accession of the Kingdom of Spain to the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Article 2 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee, HAS ADOPTED THIS REGULATION Whereas Council Regulation (EEC) No 3680/85 of 20 December 1985 on export arrangements for certain types of non-ferrous metal waste and scrap (2), fixed Community quantitative export quotas for copper ash and residues and waste and scrap for 1986 ; whereas the same Regulation also established quotas for exports of the same products to Spain from the Member States of the ten-member Community ; Article 1 Whereas, in accordance with Article 4 of Regulation (EEC) No 3680/85 the quotas are to be allocated accor ­ ding to estimated needs and with regard to the export opportunities that already exist for the products in ques ­ tion : The Community quantitative export quotas opened by Regulation (EEC) No 3680/85 for the period 1 January to 31 December 1986 shall be allocated among the Member States as follows without prejudice to Article 4 : (tonnes) CCT heading No Description Quantity ex 26.03 Ash and residues of copper and copper Germany 9 000 alloys France 3 300 l\ Italy 2 350 \ Benelux 850 Il United Kingdom 1 600 Il Denmark 1 400 II Ireland   l.! Greece 700 IIl Spain 200 IIl Portugal 100 || Community reserve 5 500 (&lt;) OJ No L 124, 8 . 6 . 1970, p . 1 . 0 OJ No L 351 , 28 . 12. 1985, p . 5 . No L 36/ 10 Official Journal of the European Communities 12. 2 . 86 (tonnes) CCT heading No Description Quantity 74.01 D Waste and scrap of copper and copper alloys Germany 13 500 France 4 000 Italy 1 000 Benelux 4 500 United Kingdom 2 200 Denmark 1 000 Ireland 480 Greece 200 Spain 200 Portugal 100 Community reserve 3 020 Article 2 Exports to Spain from the Member States of the ten-member Community shall be limited to the following quantities in the period 1 January to 31 December 1986 : (tonnes) CCT heading No Description , Quantity ex 26.03 Ash and residues of copper and copper Germany 1 300 alloys France 1 700 Il Italy 200 II Benelux 300 Il United Kingdom 1 200 lI.I Denmark 100 \ Ireland 100 .I Greece 100 74.01 D Waste and scrap of copper and copper Germany 3 000 alloys France 6 500 II Italy 1 100 Benelux 1 100 I United Kingdom 1 500 Denmark 200 I Ireland 400 Greece 200 3 . If, after its second share has been used up, 70 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions, draw a fourth share equal to the third . Article 3 1 . If 70 % or more of a Member State's initial share as specified in Article 1 , or of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, that Member State shall , by notifying the Commission , draw a second share equal to 1 5 % of its initial share , rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . This process shall continue to apply until the reserve is used up . 2 . If, after its initial share has been used up, 70 % or more of the share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions imposed by paragraph 1 , draw a third share equal to 7,5 °/o of its initial share, rounded up where necessary to the next unit . 4 . By way of derogation from paragraphs 1 to 3 , a Member State may draw shares lower than those fixed in those paragraphs if there are grounds for believing that those fixed may not be used up. It shall inform the Commission of its reasons for applying this paragraph . 12. 2 . 86 Official Journal of the European Communities No L 36/ 11 Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1986 . Article 7 1 . Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that exports may be charged without interruption against their accumulated shares in the Community tariff quota. 2. Member States shall ensure that exporters of the said goods established in their territory have free access to the shares allocated to them. 3 . Member States shall charge exports of the said goods against their shares as and when such goods are presented to the customs authorities under cover of export authori ­ zations or customs exports documents. 4 . The extent to which a Member State has used up its share shall be determined on the basis of exports charged in accordance with paragraph 3 . Article 8 Member States shall supply the Commission with the information specified in Article 8 of Regulation (EEC) No 1023/70 . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . Article 5 Member States shall return to the reserve, not later than 15 October 1986, the unused portion of their initial share which they estimate will not be utilized . Member States shall , not later than 15 October 1986 notify the Commission of any quantities of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Article 1 and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up. It shall inform the Member States, not later than 20 October 1986, of the amount still in reserve after amounts have been returned thereto pursuant to Article 5. It shall ensure that the drawing which uses up the reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1986. For the Commission Willy DE CLERCQ Member of the Commission